Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 12/09/2020 with respect to claims 1-5 and 10-15 have been considered but are moot because the arguments do not apply to references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over McKinzie, III (US 20030020655 of record), hereinafter McKinzie, in view of Bourry et al (US 20090027294), hereinafter Bourry.

Regarding claim 1,
McKinzie discloses a terminal antenna (a linearly-polarized patch antenna 40, Fig 12), wherein the terminal antenna comprises:
a grounding plate (a metalized ground plane 16, Fig 13);
an antenna support (a composite structure 30, Fig 14); and
an antenna radiation structure (a patch 12, Fig 12),
wherein the grounding plate is connected to the antenna support (Fig 14);
wherein the antenna radiation structure is separately connected to the grounding plate and the antenna support (Fig 13); and

McKinzie does not teach the grounding plate is not provided with an antenna clearance area.
However, Bourry teaches a terminal antenna (an antenna assembly, Fig 10), wherein the terminal antenna comprises a grounding plate (a ground plane 10, Fig 10) that is not provided with an antenna clearance area (Fig 10, paragraph [0080]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a grounding plate being not provided with an antenna clearance area in McKinzie, as taught by Bourry, in order to increase the level of directivity at the intermediate directions, in particular between 20° and 60°.

[AltContent: textbox (McKinzie (US 20030020655))]
    PNG
    media_image1.png
    570
    744
    media_image1.png
    Greyscale


[AltContent: textbox (McKinzie (US 20030020655))][AltContent: textbox (FIG. 13)]         
    PNG
    media_image2.png
    515
    219
    media_image2.png
    Greyscale

[AltContent: textbox (McKinzie (US 20030020655))]
    PNG
    media_image3.png
    239
    668
    media_image3.png
    Greyscale



[AltContent: textbox (Bourry (US 20090027294))]
    PNG
    media_image4.png
    396
    709
    media_image4.png
    Greyscale


Regarding claim 2,
McKinzie in view of Bourry discloses the claimed invention, as discussed in claim 1.
McKinzie teaches the antenna support comprises at least two types of materials whose subwavelengths are periodically arranged, and the at least two types of materials have different constitutive parameters (materials 32 and 34, Fig 3, paragraph [0057]).
[AltContent: textbox (McKinzie (US 20030020655))]
    PNG
    media_image5.png
    538
    696
    media_image5.png
    Greyscale

   
Regarding claim 4,
McKinzie in view of Bourry discloses the claimed invention, as discussed in claim 2.
McKinzie teaches:
the antenna support has a planar layer structure (Fig 14), and the constitutive parameter is a relative permittivity (Fig 3);
the antenna support is formed by stacking two types of materials (Fig 12), and the two types of materials are arranged at intervals based on a subwavelength period (Fig 3); and
the two types of materials are a first material (a low permittivity isotropic dielectric material 32, Fig 12) and a second material (a low permittivity isotropic dielectric material 34, Fig 12), wherein a thickness of the first material is not 
McKinzie does not explicitly teach a sum of the thickness of the first material and the thickness of the second material is less than a half of an electromagnetic wave wavelength corresponding to an operating frequency of the terminal antenna.
However, McKinzie teaches for a given resonant frequency, the patch dimensions may be reduced by the approximate scale factor of 1/sqrt(.epsilon..sub.r) by using a higher permittivity substrate, where .epsilon..sub.r is the relative permittivity of the isotropic substrate (paragraph [0008]), and the individual dielectric layers are physically much thicker (0.040 in. &lt;t.sub.1,t.sub.2&lt;0.5 in.), the operating frequencies are so much lower that each layer is electrically very thin (0.04 to 0.08 radians near 300 MHz, i.e., .beta..sub.nt.sub.n&lt;&lt;1) (paragraph [0076]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a sum of a thickness of a first material and a thickness of a second material being less than a half of an electromagnetic wave wavelength corresponding to an operating frequency of a terminal antenna in McKinzie as modified, in order to provide an antenna achieving a significant weight reduction in dielectric substrate material without compromising the bandwidth or radiation efficiency.

Regarding claim 5,
McKinzie as modified discloses the claimed invention, as discussed in claim 4.
McKinzie teaches a stacking direction of the first material and the second material is perpendicular to a height direction of the grounding plate (Fig 13).





McKinzie as modified discloses the claimed invention, as discussed in claim 4.
McKinzie teaches the relative permittivity of the first material is greater than or equal to 8, and the relative permittivity of the second material is 1 to 6 (Fig 4).

Regarding claim 11,
McKinzie as modified discloses the claimed invention, as discussed in claim 10.
McKinzie teaches the relative permittivity of the second material is 1 to 4 (Fig 4).

Regarding claim 12,
McKinzie as modified discloses the claimed invention, as discussed in claim 4.
McKinzie does not explicitly teach the sum of the thickness of the first material and the thickness of the second material is less than one-fifth of the electromagnetic wave wavelength corresponding to the operating frequency of the terminal antenna.
However, McKinzie teaches for a given resonant frequency, the patch dimensions may be reduced by the approximate scale factor of 1/sqrt(.epsilon..sub.r) by using a higher permittivity substrate, where .epsilon..sub.r is the relative permittivity of the isotropic substrate (paragraph [0008]), and the individual dielectric layers are physically much thicker (0.040 in. &lt;t.sub.1,t.sub.2&lt;0.5 in.), the operating frequencies are so much lower that each layer is electrically very thin (0.04 to 0.08 radians near 300 MHz, i.e., .beta..sub.nt.sub.n&lt;&lt;1) (paragraph [0076]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a sum of a thickness of a first material and a thickness of a second material being less than one-fifth of an electromagnetic wave wavelength corresponding to an operating frequency of a terminal antenna in McKinzie as modified, in order to provide an antenna achieving a significant weight reduction in dielectric substrate material without compromising the bandwidth or radiation efficiency.




McKinzie as modified discloses the claimed invention, as discussed in claim 1.
McKinzie teaches the antenna support is provided with a semiconductor particle, a conductor particle, or an insulator particle (metallic islands or inclusions; paragraph [0074]).

Regarding claim 14,
McKinzie as modified discloses the claimed invention, as discussed in claim 1.
McKinzie teaches the terminal comprises an antenna system (an antenna assembly, Fig 20), and the antenna system comprises the terminal antenna according to claim 1.

[AltContent: arrow][AltContent: textbox (Antenna Assembly)][AltContent: textbox (McKinzie (US 20030020655))]
    PNG
    media_image6.png
    955
    784
    media_image6.png
    Greyscale





McKinzie as modified discloses the claimed invention, as discussed in claim 1.
McKinzie teaches the antenna system further comprises a printed circuit board (PCB) (a superstrate 100, Fig 20) connected to the terminal antenna.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McKinzie, III (US 20030020655 of record), hereinafter McKinzie, in view of Bourry et al (US 20090027294), hereinafter Bourry, and Zhang et al (US 20100219513), hereinafter Zhang.

Regarding claim 7,
McKinzie in view of Bourry discloses the claimed invention, as discussed in claim 1.
McKinzie as modified does not teach the antenna support is provided with a cavity, and the cavity is configured to dispose other metal components of a terminal.
However, Zhang teaches a terminal antenna (an integrated circuit structure 100, Fig 3), wherein the terminal antenna comprises an antenna support (a package substrate 122, Fig 3), wherein the antenna support is provided with a cavity (a quasi cavity comprising a ground plane 126 and vias 128, Fig 3), and the cavity is configured to dispose other metal components (a feedline 114, a chip connection 120, Fig 3) of a terminal (a feeding terminal F, Fig 3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna support being provided with a cavity, and the cavity being configured to dispose other metal components of a terminal in McKinzie as modified, as taught by Zhang, in order to improve an antenna impedance matching bandwidth.

[AltContent: arrow][AltContent: textbox (F)][AltContent: textbox (Zhang (US 20100219513))]
    PNG
    media_image7.png
    326
    790
    media_image7.png
    Greyscale


Regarding claim 9,
McKinzie in view of Bourry and Zhang discloses the claimed invention, as discussed in claim 7.
Zhang teaches a stacking direction of a first material (a material of a substrate 108, Fig 2) and the second material (a material of a substrate 110, Fig 2) is parallel to a height direction of a grounding plate (a cavity 116, Fig 2).

[AltContent: textbox (Zhang (US 20100219513))]
    PNG
    media_image8.png
    379
    744
    media_image8.png
    Greyscale



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McKinzie, III (US 20030020655 of record), hereinafter McKinzie, in view of Bourry et al (US 20090027294), hereinafter Bourry, and Mateychuk et al (US 20100109966), hereinafter Mateychuk.

Regarding claim 8,
McKinzie in view of Bourry discloses the claimed invention, as discussed in claim 1.
McKinzie as modified does not teach a stacking direction of the first material and the second material is parallel to a height direction of the grounding plate.
	However, Mateychuk teaches a terminal antenna (an antenna structure 100, Fig 4), wherein a stacking direction of a first material (a dielectric material of layer 104, Fig 4) and a second material (a dielectric material of layers 112, Fig 4) is parallel to a height direction of a grounding plate (a shielding layer 114, Fig 4; paragraph [0039]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a stacking direction of a first material and a second material being parallel to a height direction of a grounding plate in McKinzie as modified, as taught by Mateychuk, in order to mitigate energy reflection effects at the transition from the antenna structure to the surrounding environment.

[AltContent: textbox (Mateychuk (US 20100109966))]
    PNG
    media_image9.png
    436
    786
    media_image9.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571)270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845